Citation Nr: 0027566	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of 
exposure to ionizing radiation, to include scars, sores and 
numbness of the legs, feet, arms and hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This appeal arose from a July 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

There is competent medical evidence of a link between the 
veteran's diagnosed peripheral neuropathy and exposure to 
ionizing radiation in service.


CONCLUSION OF LAW

The veteran's claim for service connection for the residuals 
of exposure to ionizing radiation, to include scars, sores 
and numbness of the legs, feet, arms and hands is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
scars, sores and numbness of the legs, feet, arms and hands 
as a direct result of inservice exposure to ionizing 
radiation.  He indicated that he participated in nuclear 
weapons testing in 1955 and that he now suffers from scars, 
sores and numbness of the legs, feet, arms and hands as a 
consequence.

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any tome after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands, and primary liver 
cancer.  A radiation exposed veteran is one who, while 
serving on active duty, was exposed to a radiation risk 
activity.  These activities include on-site participation 
involving atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki between August 6, 1945 
and July 1, 1946, and internment as a POW of the Japanese who 
was subject to the same degree of exposure as a member of the 
Hiroshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, nonmalignant 
thyroid nodular disease and urinary tract cancer, and 
prostate cancer.

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury, the existence of a 
current disability, and a nexus between the inservice injury 
or disease and the current disability.  See Epps v. Gober, 
126 F.3d 1464 (1997).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to prove service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In the instant case, the veteran has established that he was 
involved in a radiation-risk activity during service.  He 
submitted correspondence sent to his parents in March 1955 
from the Fleet Home Town News Center, which indicated that 
the veteran was at the Atomic Energy Commission Proving 
Grounds for the latest series of atomic tests.  It was noted 
that he would be participating in an air-ground exercise 
during which an atomic explosion would be employed against a 
hypothetical enemy force.  Moreover, he has presented 
evidence that he suffers from current disabilities, namely, 
peripheral neuropathy and skin lesions.  The VA outpatient 
treatment records suggested a possible causal connection 
between his peripheral neuropathy and his inservice exposure 
to radiation.  While peripheral neuropathy is not one of the 
listed diseases subject to presumptive service connection, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724 (1984) does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Given the aforementioned evidence, it is 
found that the veteran has presented evidence of a well 
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.


ORDER

Having submitted evidence of a well grounded claim for 
entitlement to service connection for the residuals of 
exposure to ionizing radiation, to include scars, sores and 
numbness of the legs, feet, arms and hands, to this extent 
only, the claim is granted.



REMAND

The veteran has stated that he participated in atmospheric 
nuclear weapons testing in 1955 in Nevada.  However, there is 
no indication in the record that the RO ever made any attempt 
to obtain information as to size and nature of the claimed 
radiation dose.  Moreover, there is no independent opinion as 
to whether the amount of radiation to which the veteran was 
exposed could result in the development of the veteran's 
diagnosed skin lesions and peripheral neuropathy.  

As a consequence, it is found that additional assistance 
would be helpful, and this case will be REMANDED to the RO 
for the following:

1.  The RO should request dose data 
concerning the veteran from the 
appropriate office of the Department of 
Defense, pursuant to 38 C.F.R. 
§ 3.311(a)(2)(i) (1999).

2.  Once this information has been 
received, the RO should refer the case to 
the Under Secretary for Benefits for an 
opinion as to whether it is at least as 
likely as not that the veteran's claimed 
diseases, specifically, peripheral 
neuropathy and skin lesions, resulted 
from exposure to radiation in service.  
If needed, an advisory medical opinion 
from the Under Secretary for Health 
should be requested.  See 38 C.F.R. 
§ 3.311(c) (1999).

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for 
service connection for the residuals of 
exposure to ionizing radiation, to 
include scars, sores and numbness of the 
legs, feet, arms and hands.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



